10 N.Y.3d 911 (2008)
WASHINGTON MUTUAL BANK, FA, Respondent,
v.
PEAK HEALTH CLUB, INC., et al., Appellants, and
MERRILL LYNCH BUSINESS FINANCIAL SERVICES, INC., et al., Respondents, et al., Defendants. (Action No. 1.)
MERRILL LYNCH BUSINESS FINANCIAL SERVICES, INC., Respondent,
v.
PEAK HEALTH CLUB, INC., et al., Appellants, and
WASHINGTON MUTUAL BANK, FA, Respondent. (And a Third-Party Action.) (Action No. 2.)
Court of Appeals of the State of New York.
Submitted April 7, 2008.
Decided June 12, 2008.
Motion for leave to appeal dismissed upon the ground that the orders sought to be appealed from do not finally determine the actions within the meaning of the Constitution. Forms of relief within a single cause of action cannot be expressly or impliedly severed (see Burke v Crosson, 85 NY2d 10, 18 n 5 [1995]). The unresolved issue as to a deficiency judgment renders the order in action No. 2 nonfinal.